DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 03/30/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 recites “first and second front air outlets”. Claim 41 previously recites “a front plate”.  It is unclear if this limitation requires the front air outlets located on the front plate.   Examiner considers the prior art which partition plates having front plates and side walls (or extension parts) which have air outlets on the sidewalls are at least partially forward facing or in front of the air inlet. US20130291854 Fig. 4 represents one such device. Instant specification teaches outlets on the front plate.  However interpreting such limitations from the specification into the claim would be improper for Claims 42-47 are indefinite by virtue of dependency. 
Claim 48 recites “first and second front air outlets” and is indefinite for the same reasoning applied to claim 41 above. 
Claims 49-53 are indefinite by virtue of dependency. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41, 42, 44-46, 48-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam US20090045184A1 in view of Johnson US20130291854.
Regarding claim 41, Nam US20090045184A1 teaches a cooking device comprising: 
a frame configured to accommodate food (Fig. 11); 
a partitioning plate configured to divide an inner space of the frame into a cooking chamber and an air flow chamber in the frame (Fig. 11, 500); 
a heater disposed in the air flow chamber (Fig. 12, convection cheater 300); and 
a fan disposed in the air flow chamber (Fig. 12, fan 400), 

a front plate (seen in Fig. 11 and Fig. 12, front facing plate of 500); 
an extension part configured to extend from the front plate toward a rear wall of the frame (seen in Fig. 11 and Fig. 12, at least one side wall of 500); 
an air inlet configured to introduce air in the cooking chamber into the air flow chamber and provided in the front plate (Fig. 11 and 12, inlet 510); 
first and second front air outlets configured to discharge air heated by the burner disposed in the air flow chamber to the cooking chamber and provided in the front plate, and spaced apart from each other in a horizontal direction (Fig. 11 and 12, two of sub outlets 550 spaced apart); 
a first flow guide coupled to a rear surface of the front plate and to guide a flow of air to be discharged through the first front air outlet (Fig. 12, each of sub outlets 550 include air guides 570 and 580); and 
a second flow guide coupled to the rear surface of the front plate to guide a flow of air to be discharged through the second front air outlet and spaced apart from the first flow guide (Fig. 12, each of sub outlets 550 include air guides 570 and 580).
	
Nam does not expressly disclose that the heater is a burner. 
Johnson US20130291854 teaches that in the field of convections ovens (abstract) that it is known to use an electric heater or a gas burner as a heat source (¶23).  
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Nam with a gas burner since doing amounts to a simple substitution of known heat sources in the field of convection ovens with the known predictable results of providing heat for the oven.  
Regarding claim 42, the previously combined reference teach the cooking device of claim 41, wherein each of the first and second flow guides comprises: a fastening part to be coupled to the front plate; and a guide part which extends from the fastening part and is obliquely disposed with respect to each of the front plate and the extension part (Nam, Fig. 12, each outlet comprises a flow guide comprising 570 and 580.  Each of 570 and 580 are coupled to the front plate and each of 570 and 580 extend obliquely with respect to the front plate and the side walls.  One of 570 and 580 meet the claimed fastening part and the other meets the claimed guide part).
Regarding claim 44, the previously combined reference teach the cooking device of claim 42, wherein the extension part comprises a first lateral wall and a second lateral wall facing the second lateral wall (Nam, Fig. 11 and 12, 500 has left and right side walls), and wherein the guide part of the first flow guide extends toward the first lateral wall, and the guide part of the second flow guide extend toward the second lateral wall (Nam, Fig. 12, respective guides 570 or 580 extend toward respective opposite side walls).
Regarding claim 45, the previously combined reference teach the cooking device of claim 44, wherein an end of the guide part of the first flow guide is spaced apart from the first lateral wall and the air in the air flow chamber flows a space between the end of the guide part of the first flow guide and the first lateral wall and then being discharged through the first front air outlet, and an end of the guide part of the second flow guide is spaced apart from the second lateral wall and the air in the air flow chamber flows a space between the end of the guide part of the second flow guide and the second lateral wall and then being discharged through the second front air outlet (Nam, seen in Fig. 12 air flow flows in a space between the end of each guide part and respective opposite side walls).  
Regarding claim 46, the previously combined reference teach the cooking device of claim 44, wherein the first lateral wall comprises a first lateral air outlet and the second lateral wall includes a second lateral air outlet (Nam, Fig. 12 each side wall has an outlet 520)

Regarding claim 48, Nam US20090045184A1 teaches a cooking device comprising: 
a frame configured to accommodate food (Fig. 11); 
a partitioning plate configured to divide an inner space of the frame into a cooking chamber and an air flow chamber in the frame (Fig. 11, 500); 
a heater disposed in the air flow chamber (Fig. 12, convection heater 300); and 
a fan disposed in the air flow chamber (Fig. 12, fan 400), 
wherein the partitioning plate comprises: 
a front plate (seen in Fig. 11 and Fig. 12, front facing plate of 500); 
an extension part configured to extend from the front plate toward a rear wall of the frame (seen in Fig. 11 and Fig. 12, at least one side wall of 500); 
an air inlet configured to introduce air in the cooking chamber into the air flow chamber and provided in the front plate (Fig. 11 and 12, inlet 510); 
first and second front air outlets configured to discharge air heated by the burner disposed in the air flow chamber to the cooking chamber and provided in the front plate, and spaced apart from each other in a horizontal direction (Fig. 11 and 12, two of sub outlets 550 spaced apart best seen in Fig. 12); 
a first flow guide coupled to the extension part and to guide a flow of air to be discharged through the first front air outlet (Fig. 12, each of sub outlets 550 include air guides 570 and/or 580 which are coupled to the side wall by way of the front plate of 500); and 
a second flow guide coupled to the extension part to guide a flow of air to be discharged through the second front air outlet and spaced apart from the first flow guide (Fig. 12, each of sub outlets 550 include air guides 570 and/or 580 which are coupled to the side wall by way of the front plate of 500).

Nam does not expressly disclose that the heater is a burner. 
Johnson US20130291854 teaches that in the field of convections ovens (abstract) that it is known to use an electric heater or a gas burner as a heat source (¶23).  
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Nam with a gas burner since doing amounts to a simple substitution of known heat sources in the field of convection ovens with the known predictable results of providing heat for the oven.  

Regarding claim 49, the previously combined reference teach the cooking device of claim 48, wherein each of the first and second flow guides comprises: a fastening part to be coupled to the extension part (Nam, Fig. 12, 580 is coupled or attached to the side wall by way of the front wall of 500); and a guide part which extends from the fastening part and is obliquely disposed with respect to each of the front plate and the extension part (Nam, Fig. 12, 570).
Regarding claim 50, the previously combined reference teach the cooking device of claim 49, wherein the extension part comprises a first lateral wall and a second lateral wall facing the second lateral wall (Nam, Fig. 11 and 12, 500 has left and right side walls), and wherein the fastening part of the first flow guide is coupled to the first lateral wall and the fastening part of the second flow guide is coupled to the second lateral wall (Nam, Fig. 12, respective guides 570 or 580 extend toward respective opposite side walls).
Regarding claim 51, the previously combined reference teach the cooking device of claim 50, wherein the guide part of the first flow guide extends toward the first front air outlet and the guide part of the second flow guide extends toward the second front air outlet (Nam, Fig. 12, respective guides 570 extend toward respective outlets).
Regarding claim 52, the previously combined reference teach the cooking device of claim 50, wherein the first lateral wall comprises a first lateral air outlet and the second lateral wall includes a second lateral air outlet (Nam, Fig. 12 each side wall has an outlet 520).
Regarding claim 53, the previously combined reference teach the cooking device of claim 48, wherein each of the first and second front outlets comprises a plurality of openings spaced apart from each other in a vertical direction (Nam, Fig. 11, there are at least two outlets 550 vertically spaced apart on each side of 510).

Claims 43 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam US20090045184A1 in view of Johnson US20130291854 and in further view of McFadden US120080105249.
Regarding claim 43, Nam does not expressly disclose the cooking device of claim 42, wherein each fastening part of the first and second flow guides coupled a surface of the front plate between the first and second front air outlets.
McFadden US120080105249 A1 teaches a forced convection oven (abstract) wherein provided with a plurality of air outlets (Fig. 1, 100a) in a discharge plate (123a) having flow guides comprising a guide part (124a) and a fastening part attached to a rear surface of the discharge plate (pivotal attachment seen in Fig. 1, ¶17) wherein the fastening parts are attached at a surface of the discharge plate between first and second air outlets (Fig. 1, more clearly seen in Fig. 3, 124a is attached by a pivot between two of outlets 100a).  McFadden teaches that such an outlet and deflecting means configuration allows for controlling the direction of flow through the oven thereby accommodating needs of different cooking operations (¶17).  For example, operations such as broiling would desire little to no heat applied to the bottom of the food.  

Regarding claim 47, the previously combined reference teach the cooking device of claim 43, wherein each of the first and second front outlets comprises a plurality of openings spaced apart from each other in a vertical direction (Nam, Fig. 11, there are at least two outlets 550 vertically spaced apart on each side of 510; McFadden Fig. 1 and Fig. 5 outlets 100a are vertically spaced).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347.  The examiner can normally be reached on M-Th 10-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEEPAK A DEEAN/Examiner, Art Unit 3762               

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762